

116 HR 6581 IH: Robust International Response to Pandemic Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6581IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. García of Illinois (for himself, Ms. Schakowsky, Mr. Takano, Mr. Lynch, Mr. McGovern, Mr. Levin of Michigan, Ms. Lee of California, Ms. Norton, Ms. Wilson of Florida, Mr. Pocan, Mr. Rush, Mr. Connolly, Mr. Cohen, Mr. Grijalva, Ms. Tlaib, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo ensure international financial institution support for a robust international response to the global COVID-19 pandemic.1.Short titleThis Act may be cited as the Robust International Response to Pandemic Act.2.Support for a robust global response to the COVID-19 pandemic(a)United states policies at the international financial institutions(1)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) to use the voice and vote of the United States in the respective institution—(A)to seek to ensure adequate fiscal space for world economies in response to the global COVID-19 pandemic through the suspension of all debt service payments to the institution, and the relaxation of fiscal targets for any government operating a program supported by such an institution and for any government who seeks financing from such an institution in response to the pandemic; and(B)to oppose the approval or endorsement of any loan, grant, document, or strategy that would lead to a decrease in health care spending or in any other spending that would impede the ability of any country to prevent or contain the spread of, or treat persons who are or may be infected with, the COVID-19 virus.(2)IMF issuance of Special Drawing RightsThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to support the issuance of a special allocation of at least 3,000,000,000,000 Special Drawing Rights so that governments are able to access additional resources to finance their response to the global COVID-19 pandemic.(b)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act a description of progress made toward advancing the policies described in subsection (a) of this section.(c)SunsetSubsections (a) and (b) of this section shall have no force or effect after the earlier of—(1)the date that is 1 year after the date of the enactment of this Act; or(2)30 days after the date that the Secretary of the Treasury reports to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the COVID-19 virus is no longer a serious threat to public health in any part of the world.